 
UNION STATE BANK
 
KEY EMPLOYEES’ SUPPLEMENTAL
 
INVESTMENT PLAN
 
Adopted Effective December 1, 1994
Restated and Amended Effective July 1, 1997
Further Restated and Amended Effective January 1, 2005
 

--------------------------------------------------------------------------------


 
UNION STATE BANK
 
KEY EMPLOYEES’ SUPPLEMENTAL INVESTMENT PLAN
 
The Supplemental Employees’ Investment Plan for Salaried Employees of Union
State Bank (the “Plan”) was adopted effective December 1, 1994. The Plan was
established and maintained by Union State Bank solely for the purpose of
providing to a select group of highly compensated or management personnel who
participate in the U.S.B. Holding Co., Inc. Employee Stock Ownership Plan (with
401(k) Provisions) (“Qualified Plan”) benefits attributable to (i) contribution
allocations which would otherwise be made under the Qualified Plan but for the
compensation limitation of Internal Revenue Code of 1986 (“Code”) Section
401(a)(17), and (ii) contributions equal to amounts in excess of the limitations
on annual additions imposed by Code Section 415.
 
Union State Bank desires to expand the purposes of the Plan to permit certain
key executive employees designated by its Board of Directors to defer portions
of their compensation, in order to continue to attract and retain talented
executives with a competitive compensation package. Accordingly, Union State
Bank has adopted the Plan for its key executive employees, and has restated and
amended the Plan to provide for such deferral of compensation effective as of
July 1, 1997. The Plan is a non-qualified deferred compensation plan subject to
the requirements of section 409A of the Code and has been further amended and
restated effective January 1, 2005 to reflect these requirements.
 
It is the intention of the parties that the arrangements contemplated by the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA.
 
Accordingly, Union State Bank hereby adopts, amends and restates the Plan
pursuant to the terms and provisions set forth below:
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
 
DEFINITIONS
 
 



   
Page
   
 
Section 1.1
“Board”
1
Section 1.2
“Change in Control Event”
1
Section 1.3
“Code”
1
Section 1.4
“Company”
1
Section 1.5
“Deferred Compensation Account”
1
Section 1.6
“Matching Contribution”
1
Section 1.7
“Optional Contribution”
1
Section 1.8
“Participant”
1
Section 1.9
“Plan”
1
Section 1.10
“Plan Year”
1
Section 1.11
“Qualified Plan”
1
Section 1.12
“Salary Reduction Agreement”
2
Section 1.13
“Salary Reduction Contribution”
2
Section 1.14
“Service Recipient”
2
Section 1.15
“Termination of Employment”
2
Section 1.16
“USB Stock”
2

 
ARTICLE II
 
ELIGIBILITY
 
 
ARTICLE III
 
CONTRIBUTIONS
 
Section 3.1
Salary Reduction Contributions.
2
Section 3.2
Salary Reduction Agreement.
3
Section 3.3
Matching Contributions.
3
Section 3.4
Optional Contributions.
4
Section 3.5
Limits on Contributions
4
Section 3.5
Whole Share Price Limitation on Contributions.
4

 
ARTICLE IV
 
INVESTMENT OF CONTRIBUTIONS; DIVIDENDS
 
Section 4.1
Investment of Contributions.
4
Section 4.2
Application of Dividends.
5

 
i.

--------------------------------------------------------------------------------


 
ARTICLE V
 
DISTRIBUTIONS
 
Section 5.1
Payment Elections.
5
Section 5.2
Mandatory Cashout of Small Balances.
 6
Section 5.3
Restrictions on Payments to Specified Employees.
 6
Section 5.4
Certain One-time Elections.
 6

 
ARTICLE VI
 
ADMINISTRATION OF THE PLANS
 
Section 6.1
Administration by the Company.
 6
Section 6.2
General Powers of Administration.
 6
Section 6.3
Financial Accounting.
 7

 
ARTICLE VII
 
AMENDMENT OR TERMINATION
 
Section 7.1
Amendment or Termination.
 7
Section 7.2
Effect of Amendment or Termination.
 7
Section 7.3
Suspension of the Plan.
 7

 
ARTICLE VIII
 
GENERAL PROVISIONS
 
Section 8.1
Participant’s Rights Unsecured. 
 8
Section 8.2 
No Guarantee of Benefits 
 8
Section 8.3 
No Enlargement of Employee Rights 
 8
Section 8.4 
Spendthrift Provisions 
 8
Section 8.5
Applicable Law.
 8
Section 8.6
Incapacity of Recipient.
 8
Section 8.7
Corporate Successors.
 8
Section 8.8
Unclaimed Benefit.
 9
Section 8.9
Limitations on liability.
 9

 
ii.

--------------------------------------------------------------------------------


 
 
ARTICLE I
 
DEFINITIONS
 
Wherever used herein the following terms shall have the meanings hereinafter set
forth. Words in the masculine gender shall include the feminine and the singular
shall include the plural, and vice versa, unless qualified by the context. Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.
 
Section 1.1    “Board” means the Board of Directors of the Company.
 
Section 1.2    “Change in Control Event” means, with respect to a Participant:
(a) a change in ownership of the Participant’s Service Recipient; (b) a change
in effective control of the Participant’s Service Recipient; or (c) a change in
the ownership of a substantial portion of the assets of the Participant’s
Service Recipient. The existence of a Change in Control Event shall be
determined by the Plan Administrator in accordance with section 409A of the Code
and the regulations there under.
 
Section 1.3    “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.
 
Section 1.4    “Company” means Union State Bank, a New York State banking
association, or, to the extent provided in Section 8.7 below, any successor
corporation or other entity resulting from a merger or consolidation into or
with the Company or a transfer or sale of substantially all of the assets of the
Company.
 
Section 1.5    “Deferred Compensation Account” means the account maintained by
the Company under the plan for a Participant that is credited with amounts
contributed under Section 3.1 and 3.3 of the Plan.
 
Section 1.6    “Matching Contribution” means the Matching Contribution made by
the Company for the benefit of a Participant under and in accordance with the
terms of Section 3.3 of the Plan in any Plan Year. 
 
Section 1.7    “Optional Contribution” means the Optional Contribution made by
the Company for the benefit of a Participant under and in accordance with the
terms of Section 3.4 of the Plan in any Plan Year.
 
Section 1.8    “Participant” means a salaried employee of the Company to whom or
with respect to whom contributions may be made under the Plan.
 
Section 1.9    “Plan” means the Key Employees’ Supplemental Investment Plan.
 
Section 1.10    “Plan Year” means the calendar year. However, the first Plan
Year was the period commencing December 1, 1994, and ending December 31, 1994.
 
Section 1.11    “Qualified Plan” means the U.S.B. Holding Co., Inc. Employee
Stock Ownership Plan (with 401(k) Provisions), and each predecessor, successor,
or replacement plan.
 
1.

--------------------------------------------------------------------------------


 
Section 1.12    “Salary Reduction Agreement” means the written salary reduction
agreement entered into by a Participant with the Company pursuant to the Plan.
 
Section 1.13    “Salary Reduction Contribution” means the salary reduction
contribution made by the Company for the benefit of a Participant under and in
accordance with the terms of Section 3.1 of the Plan in any Plan Year.
 
Section 1.14    “Service Recipient” means with respect to a Participant on any
date: (a) the corporation for which the Participant is performing services on
such date; (b) all corporations that are liable to the Participant for the
benefits due to him under the Plan; (c) a corporation that is a majority
shareholder of a corporation described in Section 1.14(a) or (b); or (d) any
corporation in a chain of corporations each of which is a majority shareholder
of another corporation in the chain, ending in a corporation described in
Section 1.14 (a) or (b).
 
Section 1.15    “Termination of Employment” means separation from service (as
such term is defined for purposes of section 409A of the Code).
 
Section 1.16    “USB Stock” means common stock of U.S.B. Holding Co., Inc.
 
ARTICLE II
 
ELIGIBILITY
 
An employee who is one of a select group of highly compensated or management
personnel who is designated eligible to participate by the Board, shall be
eligible to participate in the Plan. Notwithstanding the above, any employee
with total compensation in excess of compensation limits for Employee Stock
Ownership, or other qualified plans, may participate on the first day of such
eligibility.
 
ARTICLE III
 
CONTRIBUTIONS
 
Section 3.1    Salary Reduction Contributions. The Salary Reduction Contribution
to be made by the Company for the benefit of a Participant for any Plan Year
shall be in an amount equal to the difference between (a) and (b) below: 
 
(a)    Any portion of the Participant’s gross compensation (salary, bonus, other
cash compensation for services) for a Plan Year
 
Less
 
(b)    The amount of the Qualified Plan Salary Reduction Contribution actually
allocated to the Qualified Plan account of the Participant for the Plan Year.
 
Salary Reduction Contributions for the benefit of the Participant shall be
credited to the Deferred Compensation Account maintained under the Plan in the
name of the Participant on the date the compensation would otherwise have been
payable, but for the Salary Reduction Agreement.
 
2.

--------------------------------------------------------------------------------


 
Section 3.2    Salary Reduction Agreement. As a condition to the Company’s
obligation to make a Salary Reduction Contribution for the benefit of a
Participant pursuant to Section 3.1, the Participant must execute a Salary
Reduction Agreement The Agreement for any Plan Year shall be made before the
beginning of that Year and shall remain in full force and effect for subsequent
Plan Years unless revoked by a Participant by written instrument delivered to
the Company prior to the beginning of the Plan Year in which such revocation is
to be effective, except that in the first year of participation, a Participant
may enter the Plan by executing a Salary Reduction Agreement within 30 days
after first becoming eligible, which shall apply to compensation payable for
services rendered after the Salary Reduction Agreement is delivered to the
Company. The Participant shall always be vested in Salary Reduction
Contributions.
 
Section 3.3    Matching Contributions. The Matching Contribution made by the
Company for the benefit of a Participant for any Plan Year shall be in an amount
equal to the difference between (a) and (b) below: 
 
(a)    The lesser of the matching contribution that would be allocated to
Participant at the matching rate as determined in accordance with the Qualified
Plan provisions with respect to the aggregate amount of Salary Reduction
Contribution actually made by Participant to the Qualified Plan and this Plan,
or the Qualified Plan Company Matching Contribution which would have been
allocated to the Qualified Plan account of the Participant for the Plan Year if
the Participant had contributed to the Qualified Plan the maximum percentage of
his gross compensation provided by the Qualified Plan, without giving effect to
any reduction in the Qualified Plan Salary Reduction Contribution required by
the limitations imposed by Code Sections 402(g) or 415 of the Code on the
Qualified Plan.
 
Less
 
(b)    The amount of the Qualified Plan Company Matching Contribution actually
allocated to the Qualified Plan account of the Participant for the Plan Year.
 
Company Matching Contributions for each plan year shall become 100% vested on
the last day of each Plan Year, provided that the Participant remains an
employee of the Company on such date; otherwise, all Company Matching
Contributions for such Plan Year shall be forfeited. Company Matching
Contributions for the benefit of a Participant for any Plan Year shall be
credited to the Deferred Compensation Account maintained under the Plan in the
name of the Participant within fifteen (15) days of the last day of such Plan
Year. Company Matching Contributions not made within fifteen (15) days of the
last day of such Plan Year will include interest at the prevailing Federal Funds
rate as published in the Wall Street Journal from the date such contribution
should be made to the date actually paid.
 
3.

--------------------------------------------------------------------------------


 
Section 3.4    Optional Contributions. The Optional Contribution made by the
Company for the benefit of a Participant for any Plan Year shall be an amount
equal to the difference between (a) and (b) below: 
 
(a)    The Qualified Plan Company Optional Contribution which would have been
allocated to the Qualified Plan account of the Participant for the Plan Year,
considering the full amount of the Participant’s compensation, without giving
effect to any reduction in the Qualified Plan Company Optional Contribution
required by the limitations on compensation imposed on the Qualified Plan by
Code Sections 401(a)(17) and/or 415
 
Less
 
(b)    The amount of the Qualified Plan Company Optional Contribution actually
allocated to the Qualified Plan account of the Participant for the Plan Year.
 
Any Optional Contributions for the benefit of a Participant for any Plan Year
shall be credited to the Deferred Compensation Account maintained under the Plan
in the name of the Participant within fifteen (15) days of the last day of such
Plan Year. Company Matching Contributions not made within fifteen (15) days of
the last day of such Plan Year will include interest at the prevailing Federal
Funds rate as published in the Wall Street Journal from the date such
contribution should be made to the date actually paid.
 
(c)    A Participant’s account balance in optional contributions will not be
fully vested at all times. Rather, the Participant will be vested in this
account to the same extent that his optional account under the U.S.B. Holding
Co., Inc. Employee Stock Ownership Plan (with 401(k) Provisions) is vested.
 
Section 3.5    Limits On Contributions. Notwithstanding the above, the total
employee matching or optional contributions shall not exceed twenty-five percent
of each Participant’s total compensation in any Plan Year.
 
Section 3.6    Whole Share Price Limitation on Contributions. Notwithstanding
the provisions of above sections 3.1, 3.2, 3.3 and 3.4, all contributions to
this Plan shall be limited to amounts that will purchase whole shares of USB
Stock at the market price paid for such shares on the date the contribution(s)
are to be credited to Participants’ Deferred Compensation Accounts. Any
additional amounts that would be contributed to the Plan but for this Section
shall (i) be returned to the Participant or to the Company, and shall not be
credited to Participants’ Plan accounts or applied to purchase fractional shares
of USB Stock, or (ii) if diminimus, held for future purchase of Company Stock
for the benefit of the Participant.
 
ARTICLE IV
 
 
INVESTMENT OF CONTRIBUTIONS; DIVIDENDS
 
Section 4.1    Investment of Contributions. Amounts credited hereunder to a
Participant’s Deferred Compensation Account shall be treated as if they were
actually invested in USB Stock on the dates amounts are credited to the Deferred
Compensation Account pursuant to Article III hereof. For purposes of reporting
to Participants, each Deferred Compensation Account shall be credited with
appreciation, depreciation, gains, and/or losses as if actually invested in USB
Stock.
 
4.

--------------------------------------------------------------------------------


 
If the Company elects to fund any of its liability hereunder through a trust or
other funding mechanism, the company shall do so only with shares of USB Stock,
and shall acquire, issue or release from Treasury such shares of USB Stock on
the dates amounts are credited to Participants’ Deferred compensation Accounts
pursuant to Article III hereof.
 
Section 4.2    Application of Dividends. If the Company elects to fund any of
its liability hereunder through a trust or other funding mechanism, dividends
paid on USB Stock held by such trust or other funding vehicle shall be paid to
such trust or other funding vehicle and shall be applied on the date received to
the purchase of additional shares of USB Stock. The Plan administrator and/or
the trustee or other funding vehicle shall accept only such amounts of dividends
as shall equal (on the date received) the purchase price of the maximum number
of whole shares of USB Stock, at the market price (paid for such shares) on the
date dividends are paid, that can be purchased without any excess cash or other
property remaining in the Plan, trust or other vehicle. The Plan administrator
shall apply any excess amounts as it deems appropriate, provided they do not
become part of the Plan’s assets at any time unless such amount is diminimus
inasmuch as such dividend may be held to purchase Company Stock in the future
for the benefit of the participant.
 
ARTICLE V
 
DISTRIBUTIONS
 
Section 5.1    Payment Elections. All amounts credited to a Participant’s
Deferred Compensation Account, including gains and losses credited in accordance
with Article IV of the Plan, shall be distributed, to or with respect to a
Participant only upon Termination of Employment for any reason including death
or upon a Change in Control Event. All amounts distributable under the Plan
shall be distributed in the manner selected by Participant.
 
Distribution shall be made solely in shares of USB Stock.
 
1.    Distribution of a Participant’s Deferred Compensation Account in a single
distribution on the first day of the calendar month or calendar year following
the occurrence of the distribution event; or
 
2.    Distribution of a Participant’s Deferred Compensation Account in
substantially equal annual installments beginning on the first day of the
calendar month or calendar year following the occurrence of the distribution
event and continuing over a period not exceeding fifteen (15) years (provided
that such period does not exceed the life expectancy of the Participant); or
 
3.    Any combination of the foregoing.
 
If no such election is made, the distribution will be made in a single
distribution on the first day of the calendar month following the occurrence of
the distribution event.
 
5.

--------------------------------------------------------------------------------


 
If a Participant should die before distribution of the full amount of the
Deferred Compensation Account had been made to him, any remaining amounts shall
be distributed to his beneficiary in the same manner and to the same extent as
the Participant would have received distributions in accordance with the
foregoing.
 
A Participant may, but is not required to make a separate distribution election
that will apply to payments due following a Change in Control Event.
 
Section 5.2    Mandatory Cashout of Small Balances. Notwithstanding anything in
the Plan to the contrary, if, as of December 31 of any calendar year following a
Participant’s Termination of Employment, the balance credited to his Deferred
Compensation Account is $10,000 or less, the entire balance credited to his
Deferred Compensation Account shall be distributed in shares of Company stock
(fractional shares paid in cash) in a single lump sum payment as soon as
practicable during the immediately following calendar year.
 
Section 5.3    Restrictions on Payments to Specified Employees. Notwithstanding
anything in the Plan to the contrary, to the extent required under section 409A
of the Code, no payment to be made to a specified employee (within the meaning
of section 409A of the Code) on or after the date of his Termination of
Employment shall be made sooner than six (6) months after such Termination of
Employment.
 
Section 5.4    Certain One-time Elections. 
 
(a)    Notwithstanding anything in the Plan to the contrary, each active or
terminated Participant in this Plan may elect, by written notice given at any
time prior to January 1, 2006, to receive all, but not less than all, of his
vested and unpaid benefits under this Plan in a single lump sum payment as of
December 31, 2005 in full settlement of all of his rights under this Plan.
 
(b)    Notwithstanding anything in this Plan to the contrary, each Participant
may elect, by written notice given at any time prior to January 1, 2006 to
receive all, but not less than all, of his vested and unpaid benefits under this
Plan beginning at any time and payable in any form permitted under this Plan
(including but not limited to an election that any accrued but unpaid vested
benefits be paid in a lump sum as soon as practicable following a Change in
Control Event).
 
ARTICLE VI
 
 
ADMINISTRATION OF THE PLAN
 
Section 6.1    Administration by the Company. The Company shall be responsible
for the general operation and administration of the Plan and for carrying out
the provisions thereof. 
 
Section 6.2    General Powers of Administration. The Company shall be entitled
to rely conclusively upon all tables, valuations, certificates, opinion and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Company with respect to the Plan.
 
6.

--------------------------------------------------------------------------------


 
Section 6.3    Financial Accounting. The Company intends this Plan to qualify,
under EITF Consensus dated July 23, 1998 relating to Issue 97-14 (“EITF 97-14”),
for financial accounting, in the Company’s financial statements, as a “Plan A”
type program, under which USB Stock held by any trust or other funding mechanism
utilized by the Company and the related deferred compensation obligation of the
Company each shall be recorded in stockholders, Equity, in an amount equal to
the original amounts of deferred compensation credited under the Plan without
the need to adjust the USB Stock or the obligation to a market value level. To
the extent this Plan must be interpreted at any time, it shall be interpreted to
have the meaning that conforms to the requirements to EITF 97-14.
 
ARTICLE VII
 
AMENDMENT OR TERMINATION 
 
Section 7.1    Amendment or Termination. The Company intends the Plan to be
permanent but reserves the right to amend or terminate the Plan when, in the
sole opinion of the Company, such amendment or termination is advisable. Any
such amendment or termination shall be made pursuant to a resolution of the
Board and shall be effective as of the date of such resolution. 
 
Section 7.2    Effect of Amendment or Termination. No amendment or termination
of the Plan shall directly or indirectly reduce the balance of the Deferred
Compensation Account held hereunder as of the effective date of such amendment
or termination. Upon termination of the Plan, all amounts credited to each
participant shall fully vest, and distribution of amounts in the Deferred
Compensation Account shall be made to the Participant or his beneficiary in the
manner and at the time described in Article V of the Plan. No additional credits
of Salary Reduction or Matching Contributions shall be made to the Deferred
Compensation Account of a Participant after termination of the Plan, but the
Company shall continue to credit gains to the Deferred Compensation Account
pursuant to Article IV until the balance of the Deferred Compensation Account
has been fully distributed to the Participant or his beneficiary.
 
Section 7.3    Suspension of the Plan. The Company reserves the right, in its
sole and absolute discretion, by action of the Board, to suspend the operation
of the Plan, but only in the following circumstances:
 
(a)    With respect to Salary Reduction Contributions, Mandatory Contributions
to be earned and paid in calendar years beginning after the date of adoption of
the resolution suspending the operation of the Plan; and
 
(b)    At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
 
In such event, no further compensation shall be deferred following the effective
date of the suspension and Deferred Compensation Accounts in existence prior to
such date shall continue to be maintained, and payments shall continue to be
made, in accordance with the provisions of the Plan.
 
7.

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
GENERAL PROVISIONS
 
Section 8.1    Participant’s Rights Unsecured. The Plan at all times shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any distributions
hereunder; provided, however, that the Company in its sole discretion may
establish a reserve, segregate specific assets, or create a trust or other
vehicle, to hold assets for purposes of administering the Plan or for its own
financial purposes. The right of a Participant or his designated beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a designated beneficiary
shall have any rights in or against any specific assets of the Company,
including any reserve, segregated assets, or trust assets that may be maintained
by the Company. 
 
Section 8.2    No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder. 
 
Section 8.3    No Enlargement of Employee Rights. No Participant shall have any
right to receive a distribution of contributions made under the Plan except in
accordance with the terms of the Plan. Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of the
Company.
 
Section 8.4    Spendthrift Provisions. No interest of any person or entity in,
or right to receive a distribution under, the Plan shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment,
anticipation, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance, and claims in bankruptcy proceedings. 
 
Section 8.5    Applicable Law. The Plan shall be construed and administered
under the laws of the State of New York.
 
Section 8.6    Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by the Company to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until claim
therefore shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan therefor. 
 
Section 8.7    Corporate Successors. The Plan shall not be automatically
terminated by a transfer or sale of assets of the Company or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger, or consolidation only
if and to the extent that the transferee, purchaser, or successor entity agrees
to continue the Plan. In the event that the Plan is not continued by the
transferee, purchaser, or successor entity, then the Plan shall terminate
subject to the provisions of Section 7.2.
 
8.

--------------------------------------------------------------------------------


 
Section 8.8    Unclaimed Benefit. Each Participant shall keep the Company
informed of his current address and the current address of his designated
beneficiary. The Company shall not be obligated to search for the whereabouts of
any person. If the location of a Participant is not made known to the Company
within three (3) years after the date on which payment of the Participant’s
Deferred Compensation Accounts may first be made, payment may be made as though
the Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three year
after the actual death of a Participant, the Company is unable to locate any
designated beneficiary of the Participant, then the Company shall have no
further obligation to pay any benefit hereunder to such Participant or
designated beneficiary and such benefit shall be irrevocably forfeited. 
 
Section 8.9    Limitations on liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as
employee or agent of the Company shall be liable to any Participant, former
Participant or other person for any claim, loss, liability, or expense incurred
in connection with the Plan. However, the preceding sentence shall not apply to
liability for criminal acts or willful misconduct. 
 
Section 8.10    Compliance with Section 409A of the Code. The Plan is intended
to be a non-qualified deferred compensation plan described in section 409A of
the Code. The Plan shall be operated, administered and construed to give effect
to such intent. In addition, the Plan shall be subject to amendment, with or
without advance notice to Participants and other interested parties, and on a
prospective or retroactive basis, including but not limited to amendment in a
manner that adversely affects the rights of participants and other interested
parties, to the extent necessary to effect such compliance.
 
Section 8.11    Accelerated Vesting Upon a Change in Control. 
 
(a)    Each Participant’s benefit under the Plan shall become 100% vested upon
the occurrence of a Change in Control of the Employer while the Participant is
an Employee.
 
(b)    A Change in Control of the Employer shall be deemed to have occurred upon
the happening of any of the following events:
 
(i)    consummation of a reorganization, merger, or consolidation of U.S.B.
Holding Co., Inc. with one or more other persons, other than a transaction
following which more than 20% of the securities entitled to vote generally in
the election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) by a person who, on January 1, 1994, beneficially owned (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) more than 20% of
the securities entitled to vote generally in the election of directors of U.S.B.
Holding Co., Inc.
 
(ii)    a transaction or series of transactions resulting in the acquisition of
all or substantially all of the assets of U.S.B. Holding Co., Inc. or beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 20% of the outstanding securities of U.S.B. Holding Co., Inc.
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, who do not, prior to such transaction or series of
transactions already beneficially own more than 20% of such outstanding
securities;
 
9.

--------------------------------------------------------------------------------


 
(iii)    a complete liquidation or dissolution of U.S.B. Holding Co., Inc., or
approval by its stockholders of a plan for such liquidation or dissolution.
 
In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of U.S.B. Holding Co., Inc.,
an affiliated employer, or a subsidiary of either of them, by U.S.B. Holding
Co., Inc., an affiliated employer, or a subsidiary of either of them, or by any
employee benefit plan maintained by any of them. For purposes of this section
9.5(b), the term Aperson@ shall have the meaning assigned to it under sections
13(d)(3) or 14(d)(2) of the Exchange Act.
 
IN WITNESS WHEREOF, the Company has formally adopted this amended and restated
Plan effective as of January 1, 2005.
 

        UNION STATE BANK  
   
   
      By:  /s/  Thomas E. Hales  

--------------------------------------------------------------------------------

Thomas E. Hales - Chairman and CEO    

 
10.

--------------------------------------------------------------------------------


 
UNION STATE BANK
100 Dutch Hill Road
Orangeburg, New York 10962
 
KEY EMPLOYEES’ SUPPLEMENTAL INVESTMENT PLAN
 
SALARY REDUCTION AGREEMENT
 
As a condition to receiving a Salary Reduction and Matching Contribution under
the Key Employees’ Supplemental Investment Plan (the “Plan”) of Union State Bank
(the “Bank”), I hereby agree that the salary, inclusive of bonuses, otherwise
payable to me by Union State Bank for any Plan Year commencing with the Plan
Year which begins January 1, 2006, shall be reduced by _________ percent per pay
period after I have met all 401(k) qualified plan provisions under the Bank’s
Employee Stock Ownership Plan (With 401(k) Provisions) (“KSOP”). Such amount
shall be paid by the Bank as a salary reduction contribution for my benefit
pursuant to the terms of the Plan.
 

       
   
              
  Date    Participant

 

--------------------------------------------------------------------------------


 
UNION STATE BANK KEY EMPLOYEES' SUPPLEMENTAL INVESTMENT PLAN
 
One-Time Election to Revoke or Change Prior Elections


NOTICE TO PARTICIPANTS
The Union State Bank Key Employees' Supplemental Investment Plan has been
changed to comply with new federal tax law requirements. These requirements
place substantial restrictions on the Company's future discretion to amend or
terminate the Plan, to permit you to change your existing payment elections, or
to authorize accelerated payouts. In light of these new restrictions, the law
permits us to give you a one-time opportunity, during 2005, to change any
payment schedule previously elected. You may make the following choices by
filling out this form and returning it to Catherine Martini no later than
December 23, 2005. Please complete, sign and return this form whether or not you
choose to make any changes.
General
Information
 
Name of
Participant: _________________________________________________   
 
Soc.Sec.No.:_______-______-________
Election
Choose 1 of the following options:
□
NO CHANGE. I do not want to revoke any of my prior elections under the Plan.
□
IMMEDIATE PAYOUT OF ALL BALANCES. I want to revoke all of my prior elections
under the Plan and receive full payment of my entire vested benefit under the
Plan in a single lump sum payment on or prior to December 31, 2005.
□
OTHER CHANGE OR REVOCATION. I want to revoke all of my prior elections under the
Plan and receive full payment of my entire vested benefit under the Plan in the
form of: (check one box in column (a) and one box in column (b); if you want
part of your benefit paid under one payment schedule and part paid under a
different payment schedule, please contact Catherine Martini):
   
(a)
Payments before a
Change in Control
Event
(b)
Payments after a
Change in
Control Event
a single lump sum payment on the first day
of the month following my Termination of Employment
□
□
a single lump sum payment on the first day of the calendar year following my
Termination of Employment
□
□
annual payments beginning on the first day of the month following my Termination
of Employment and continuing for the specified number of years (maximum of 15)
□ _________ years
□ _________ years
annual payments beginning on the first day of the calendar year following my
Termination of Employment and continuing for the specified number of years
(maximum of 15)
□ _________ years
□ _________ years
S
I
G
N
H
E
R
E
I certify that I have received and read a copy of the full text of the Plan,
including any amendments. I understand that I will not have the right to change
or revoke this notice and that my right to change or revoke elections in the
future will be subject to substantial restrictions.
 
______________________________________________________________ _________________
Your Signature Date
Internal Use Only
Received on ___________________________
 Date of Receipt
 
By ________________________________________________________
Authorized Signature
Comments:

 

--------------------------------------------------------------------------------


 
 
UNION STATE BANK
 
KEY EMPLOYEES’ SUPPLEMENTAL
 
DIVERSIFIED INVESTMENT PLAN
 
 
Adopted Effective September 1, 1998
Amended and Restated Effective January 1, 2005
 

--------------------------------------------------------------------------------




UNION STATE BANK
 
KEY EMPLOYEES’ SUPPLEMENTAL DIVERSIFIED
INVESTMENT PLAN
 
The Supplemental Employees’ Diversified Investment Plan for Salaried Employees
of Union State Bank (the “Plan”) is adopted effective September 1, 1998. The
Plan is established and maintained by Union State Bank solely for the purpose of
providing to a select group of highly compensated or management personnel who
participate in the U.S.B. Holding Co., Inc. Employee Stock Ownership Plan (with
401(k) Provisions) (“Qualified Plan”) benefits attributable to (i) contribution
allocations which would otherwise be made under the Qualified Plan but for the
compensation limitation of Internal Revenue Code of 1986 (“Code”) Section
401(a)(17), and (ii) contributions equal to amounts in excess of the limitations
on annual additions imposed by Code Section 415.
 
Union State Bank desires to permit certain key executive employees designated by
its Board of Directors to defer portions of their compensation, in order to
continue to attract and retain talented executives with a competitive
compensation package. Accordingly, Union State Bank has adopted the Plan for its
key executive employees, to provide for such deferral of compensation effective
as of September 1, 1998.
 
It is the intention of the parties that the arrangements contemplated by the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA.
 
The Plan is amended and restated effective January 1, 2005 to reflect the
requirements of section 409A of the Code.
 
Accordingly, Union State Bank hereby adopts the Plan pursuant to the terms and
provisions set forth below:
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
 
DEFINITIONS


Section 1.1
“Board”
1 
Section 1.2
“Change in Control Event”
1
Section 1.3
“Code”
1
Section 1.4
“Company”
1 
Section 1.5
“Deferred Compensation Account”
1
Section 1.6
“Key Employees Supplemental Diversified Investment Plan (KESIP)”
1
Section 1.7
“Matching Contribution”
1
Section 1.8
“Optional Contribution”
1
Section 1.9
“Participant”.
1
Section 1.10
“Plan”
1
Section 1.11
“Plan Year”
2
Section 1.12
"Qualified Plan”
2
Section 1.13
“Salary Reduction Agreement”
2
Section 1.14
“Salary Reduction Contribution”
2
Section 1.15
“Service Recipient”
2
Section 1.16
“Termination of Employment”
2

 
ARTICLE II
 
ELIGIBILITY
 
ARTICLE III
 
CONTRIBUTIONS
 
Section 3.1
Salary Reduction Contributions.
2 
Section 3.2
Salary Reduction Agreement.
3
Section 3.3
Matching Contributions.
3
Section 3.4
Optional Contributions.
4
Section 3.5
Limits On Contributions.
4

 
ARTICLE IV
 
INVESTMENT OF CONTRIBUTIONS
 
ARTICLE V
 
DISTRIBUTIONS
 
Section 5.1
Payment Elections.
5 

 
i.

--------------------------------------------------------------------------------


 
ARTICLE VI
 
ADMINISTRATION OF THE PLANS
 
Section 6.1
_
6
Section 6.2
General Powers of Administration.
 6
Section 6.3
Mandatory Cashout of Small Balances.
 6
Section 6.4
Restrictions on Payments to Specified Employees.
 6
Section 6.5
Certain One-time Elections.
 6

 
ARTICLE VII
 
AMENDMENT OR TERMINATION
 
Section 7.1
Amendment or Termination.
6 
Section 7.2
Effect of Amendment or Termination.
7
Section 7.3
Suspension of the Plan.
7

 
ARTICLE VIII
 
GENERAL PROVISIONS
 
Section 8.1
Participant’s Rights Unsecured.
7
Section 8.2
No Guarantee of Benefits.
8
Section 8.3
No Enlargement of Employee Rights.
8
Section 8.4
Spendthrift Provisions.
8
Section 8.5
Applicable Law.
8
Section 8.6
Incapacity of Recipient.
8
Section 8.7
Corporate Successors.
8
Section 8.8
Unclaimed Benefit.
8
Section 8.9
Limitations on liability
9
Section 8.10
Compliance with Section 409A of the Code
9
Section 8.11
Accelerated Vesting Upon a Change in Control
9

 
ii.

--------------------------------------------------------------------------------


 
ARTICLE IX
 
DEFINITIONS
 
Wherever used herein the following terms shall have the meanings hereinafter set
forth. Words in the masculine gender shall include the feminine and the singular
shall include the plural, and vice versa, unless qualified by the context. Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.
 
Section 1.1    “Board” means the Board of Directors of the Company. 
 
Section 1.2    “Change in Control Event” means, with respect to a Participant:
(a) a change in ownership of the Participant’s Service Recipient; (b) a change
in effective control of the Participant’s Service Recipient; or (c) a change in
the ownership of a substantial portion of the assets of the Participant’s
Service Recipient. The existence of a Change in Control Event shall be
determined by the Plan Administrator in accordance with section 409A of the Code
and the regulations there under.
 
Section 1.3    “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.
 
Section 1.4    “Company” means Union State Bank, a New York State banking
association, or, to the extent provided in Section 8.7 below, any successor
corporation or other entity resulting from a merger or consolidation into or
with the Company or a transfer or sale of substantially all of the assets of the
Company.
 
Section 1.5    “Deferred Compensation Account” means the account maintained by
the Company under the plan for a Participant that is credited with amounts
contributed under Section 3.1 and 3.3 of the Plan.
 
Section 1.6    “Key Employees Supplemental Investment Plan (KESIP)” means the
nonqualified plan established for certain highly compensated personnel for which
salary deferrals and related Company match are invested only in U.S.B. Holding
Co., Inc. stock.
 
Section 1.7    “Matching Contribution” means the Matching Contribution made by
the Company for the benefit of a Participant under and in accordance with the
terms of Section 3.3 of the Plan in any Plan Year.
 
Section 1.8    “Optional Contribution” means the Optional Contribution made by
the Company for the benefit of a Participant under and in accordance with the
terms of Section 3.4 of the Plan in any Plan Year.
 
Section 1.9    “Participant” means a salaried employee of the Company to whom or
with respect to whom contributions may be made under the Plan.
 
Section 1.10    “Plan” means the Key Employees’ Supplemental Diversified
Investment Plan.
 
1.

--------------------------------------------------------------------------------



Section 1.11    “Plan Year” means the calendar year. However, the first Plan
Year was the period commencing September 1, 1998, and ending December 31, 1998.
 
Section 1.12    “Qualified Plan” means the U.S.B. Holding Co., Inc. Employee
Stock Ownership Plan (with 401(k) Provisions), and each predecessor, successor,
or replacement plan.
 
Section 1.13    “Salary Reduction Agreement” means the written salary reduction
agreement entered into by a Participant with the Company pursuant to the Plan.
 
Section 1.14    “Salary Reduction Contribution” means the salary reduction
contribution made by the Company for the benefit of a Participant under and in
accordance with the terms of Section 3.1 of the Plan in any Plan Year.
 
Section 1.15    “Service Recipient” means with respect to a Participant on any
date: (a) the corporation for which the Participant is performing services on
such date; (b) all corporations that are liable to the Participant for the
benefits due to him under the Plan; (c) a corporation that is a majority
shareholder of a corporation described in Section 1.15(a) or (b); or (d) any
corporation in a chain of corporations each of which is a majority shareholder
of another corporation in the chain, ending in a corporation described in
Section 1.15(a) or (b).
 
Section 1.16    “Termination of Employment” means separation from service (as
such term is defined for purposes of section 409A of the Code).
 
ARTICLE X
 
ELIGIBILITY
 
An employee who is one of a select group of highly compensated or management
personnel who is designated eligible to participate by the Board, shall be
eligible to participate in the Plan.
 
ARTICLE XI
 
CONTRIBUTIONS
 
Section 3.1    Salary Reduction Contributions. The Salary Reduction Contribution
to be made by the Company for the benefit of a Participant for any Plan Year
shall be in an amount equal to the difference between (a) and (b) below: 
 
(a)    Any portion of the Participant’s gross compensation (salary, bonus, other
cash compensation for services) for a Plan Year Less
 
(b)    the sum of:
 
2.

--------------------------------------------------------------------------------


 
(i)    The amount of the Qualified Plan Salary Reduction Contribution actually
allocated to the Qualified Plan account of the Participant for the Plan Year,
and
 
(ii)    The amount of the KESIP Reduction Contribution actually allocated to the
KESIP account of the participant for the Plan Year.
 
Salary Reduction Contributions made for the benefit of the Participant shall be
credited to the Deferred Compensation Account in the name of such Participant
within 30 days after the date such compensation would otherwise be payable, but
for the Salary Reduction Agreement.
 
Section 3.2    Salary Reduction Agreement. As a condition to the Company’s
obligation to make a Salary Reduction Contribution for the benefit of a
Participant pursuant to Section 3.1, the Participant must execute a Salary
Reduction Agreement in the form attached hereto. The Agreement for any Plan Year
shall be made before the beginning of that Year and shall remain in full force
and effect for subsequent Plan Years unless revoked by a Participant by written
instrument delivered to the Company prior to the beginning of the Plan Year in
which such revocation is to be effective, except that in the first year of
participation, a Participant may enter the Plan by executing a Salary Reduction
Agreement within 30 days after first becoming eligible, which shall apply to
compensation payable for services rendered after the Salary Reduction Agreement
is delivered to the Company. The participant shall always be vested in Salary
Reduction Contributions.
 
Section 3.3    Matching Contributions. The Matching Contribution made by the
Company for the benefit of a Participant for any Plan Year shall be in an amount
equal to the difference between (a) and (b) below:
 
(a)    The lesser of the matching contribution that would be allocated to
Participant at the matching rate as determined in accordance with the Qualified
Plan provisions with respect to the aggregate amount of Salary Reduction
Contribution actually made by Participant to the Qualified Plan, KESIP and this
Plan, or the Qualified Plan Company Matching Contribution which would have been
allocated to the Qualified Plan account of the Participant for the Plan Year if
the Participant had contributed to the Qualified Plan the maximum percentage of
his gross compensation provided by the Qualified Plan, without giving effect to
any reduction in the Qualified Plan Salary Reduction Contribution required by
the limitations imposed by Code Sections 402(g) or 415 of the Code on the
Qualified Plan.
 
Less
 
(b)    the sum of:
 
(i)    The amount of the Qualified Plan Company Matching Contribution actually
allocated to the Qualified Plan account of the Participant for the Plan Year,
and
 
(ii)    The amount of the KESIP Company Matching Contribution actually allocated
to the KESIP account of the participant for the Plan Year.
 
3.

--------------------------------------------------------------------------------


 
Company Matching Contributions for each Plan Year shall become 100% vested on
the last day of each such Plan Year, provided that the participant remains an
employee of the Company on such date; otherwise, all Company Matching
Contributions for such Plan Year shall be forfeited. Company Matching
Contributions for the benefit of a Participant for any Plan Year shall be
credited to the Deferred Compensation Account maintained under the Plan in the
name of the participant within fifteen (15) days of the last day of such Plan
Year. Company Matching Contributions not made with fifteen (15) days of the last
day of such Plan year will include interest at the prevailing Federal Funds rate
as published in the Wall Street Journal from the date such contribution should
be made to the date actually paid.
 
Section 3.4    Optional Contributions. The Optional Contribution made by the
Company for the benefit of a Participant for any Plan Year shall be an amount
equal to the difference between (a) and (b) below:
 
(a)    The Qualified Plan Company Optional Contribution which would have been
allocated to the Qualified Plan account of the Participant for the Plan Year,
considering the full amount of the Participant’s compensation, without giving
effect to any reduction in the Qualified Plan Company Optional Contribution
required by the limitations on compensation imposed on the Qualified Plan by
Code Sections 401(a)(17) and/or 415
 
Less
 
(b)    the sum of:
 
(i)    The amount of the Qualified Plan Company Optional Contribution actually
allocated to the Qualified Plan account of the Participant for the Plan Year,
and
 
(ii)    The amount of KESIP Optional Contribution actually allocated to the
KESIP account of the participant for the Plan Year.
 
Any Optional Contributions for the benefit of a participant for any Plan Year
shall be credited to the Deferred Compensation Account maintained under the Plan
in the name of the Participant within fifteen (15) days of the last day of such
Plan Year. Optional contributions not made with fifteen (15) days of the last
day of such Plan year will include interest at the prevailing Federal Funds rate
as published in the Wall Street Journal from the date such contribution should
be made to the date actually paid.

 

 
(c)
A Participant’s account balance in optional contributions will not be fully
vested at all times. Rather, the Participant will be vested in this account to
the same extent that his optional account under the U.S.B. Holding Co., Inc.
Employee Stock Ownership Plan (with 401(k) Provisions) is vested.

 
4.

--------------------------------------------------------------------------------


 
ARTICLE XII
 
INVESTMENT OF CONTRIBUTIONS
 
If funded, amounts credited hereunder to the Deferred Compensation Account of a
Participant shall be invested in funding vehicles selected by the Trustee or the
Company. However, no investment in funding vehicles shall include an investment
in any security issued by U.S.B. Holding Co., Inc. Each Participant’s Account
will be credited with amounts actually earned by such funding vehicles. If the
Company elects not to fund amounts credited hereunder, each Participant’s
Account shall be credited with amounts determined by the Company.
 
ARTICLE XIII
 
DISTRIBUTIONS
 
Section 5.1    Payment Elections. All amounts credited to a Participant’s
Deferred Compensation Account, including gains and losses credited in accordance
with Article IV of the Plan, shall be distributed, to or with respect to a
Participant only upon Termination of Employment for any reason including death
or upon a Change in Control Event. All amounts distributable under the Plan
shall be distributed in the manner selected by Participant. 
 
Distribution shall be made in cash, in kind, or in a combination of both.
 
The Participant may, in the manner provided above, choose the following
alternative modes of distribution:
 
1.    Distribution of a Participant’s Deferred Compensation Account in a single
distribution on the first day of the calendar month or calendar year following
the occurrence of the distribution event; or
 
2.    Distribution of a Participant’s Deferred Compensation Account in
substantially equal annual installments beginning on the first day of the
calendar month or calendar year following the month in which the distribution
event occurs and continuing over a period not exceeding fifteen (15) years
(provided that such period does not exceed the life expectancy of the
Participant); or
 
3.    Any combination of the foregoing. If no such election is made, the
distribution will be made in a single distribution on the first day of the
calendar month after the month in which the distribution event occurs.
 
If a Participant should die before distribution of the full amount of the
Deferred Compensation Account had been made to him, any remaining amounts shall
be distributed to his beneficiary in the same manner and to the same extent as
the Participant would have received distributions in accordance with the
foregoing.
 
A Participant may, but is not required to make a separate distribution election
that will apply to payments due following a Change in Control Event.
 
5.

--------------------------------------------------------------------------------


 
ARTICLE XIV
 
ADMINISTRATION OF THE PLANS
 
Section 6.1    Administration by the Company. The Company shall be responsible
for the general operation and administration of the Plan and for carrying out
the provisions thereof.
 
Section 6.2    General Powers of Administration. The Company shall be entitled
to rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Company with respect to the Plan.
 
Section 6.3    Mandatory Cashout of Small Balances. Notwithstanding anything in
the Plan to the contrary if, as of December 31 of any calendar year following a
Participant’s Termination of Employment, the balance credited to his Deferred
Compensation Account is $10,000 or less, the entire balance credited to his
Deferred Compensation Account shall be distributed in a single lump sum payment
as soon as practicable during the immediately following calendar year.
 
Section 6.4    Restrictions on Payments to Specified Employees. Notwithstanding
anything in the Plan to the contrary, to the extent required under section 409A
of the Code, no payment to be made to a specified employee (within the meaning
of section 409A of the Code) on or after the date of his Termination of
Employment shall be made sooner than six (6) months after such Termination of
Employment.
 
Section 6.5    Certain One-time Elections. 
 
(a)    Notwithstanding anything in the Plan to the contrary, each active or
terminated Participant in this Plan may elect, by written notice at any time
prior to January 1, 2006, to receive all, but not less than all, of his vested
and unpaid benefits under this Plan in a single lump sum payment as of December
31, 2005 in full settlement of all of his rights under this Plan.
 
(b)    Notwithstanding anything in this Plan to the contrary, each Participant
may elect, by written notice at any time prior to January 1, 2006 to receive
all, but not less than all, of his vested and unpaid benefits under this Plan
beginning at any time and payable in any form permitted under this Plan
(including but not limited to an election that any accrued but unpaid vested
benefits be paid in a lump sum as soon as practicable following a Change in
Control Event).
 
ARTICLE XV
 
AMENDMENT OR TERMINATION
 
Section 7.1    Amendment or Termination. The Company intends the Plan to be
permanent but reserves the right to amend or terminate the Plan when, in the
sole opinion of the Company, such amendment or termination is advisable. Any
such amendment or termination shall be made pursuant to a resolution of the
Board and shall be effective as of the date of such resolution.
 
6.

--------------------------------------------------------------------------------


 
Section 7.2    Effect of Amendment or Termination. No amendment or termination
of the Plan shall directly or indirectly reduce the balance of the Deferred
Compensation Account held hereunder as of the effective date of such amendment
or termination. Upon termination of the Plan, all amounts credited to each
participant shall fully vest, and distribution of amounts in the Deferred
Compensation Account shall be made to the Participant or his beneficiary in the
manner and at the time described in Article V of the Plan. No additional credits
of Salary Reduction or Matching Contributions shall be made to the Deferred
Compensation Account of a Participant after termination of the Plan, but the
Company shall continue to credit gains to the Deferred Compensation Account
pursuant to Article IV until the balance of the Deferred Compensation Account
has been fully distributed to the Participant or his beneficiary.
 
Section 7.3    Suspension of the Plan. The Company reserves the right, in its
sole and absolute discretion, by action of the Board, to suspend the operation
of the Plan, but only in the following circumstances:
 
(a)    With respect to Salary Reduction Contributions, Mandatory Contributions
to be earned and paid in calendar years beginning after the date of adoption of
the resolution suspending the operation of the Plan; and
 
(b)    At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
 
In such event, no further compensation shall be deferred following the effective
date of the suspension and Deferred Compensation Accounts in existence prior to
such date shall continue to be maintained, and payments shall continue to be
made, in accordance with the provisions of the Plan.
 
ARTICLE XVI
 
GENERAL PROVISIONS
 
Section 8.1    Participant’s Rights Unsecured. The Plan at all times shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any distributions
hereunder; provided, however, that the Company in its sole discretion may
establish a reserve, segregate specific assets, or create a trust or other
vehicle, to hold assets for purposes of administering the Plan or for its own
financial purposes. The right of a Participant or his designated beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a designated beneficiary
shall have any rights in or against any specific assets of the Company,
including any reserve, segregated assets, or trust assets that may be maintained
by the Company.
 
7.

--------------------------------------------------------------------------------


 
Section 8.2    No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder. 
 
Section 8.3    No Enlargement of Employee Rights. No Participant shall have any
right to receive a distribution of contributions made under the Plan except in
accordance with the terms of the Plan. Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of the
Company.
 
Section 8.4    Spendthrift Provisions. No interest of any person or entity in,
or right to receive a distribution under, the Plan shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment,
anticipation, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance, and claims in bankruptcy proceedings. 
 
Section 8.5    Applicable Law. The Plan shall be construed and administered
under the laws of the State of New York.
 
Section 8.6    Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by the Company to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until claim
therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan therefor.
 
Section 8.7    Corporate Successors. The Plan shall not be automatically
terminated by a transfer or sale of assets of the Company or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger, or consolidation only
if and to the extent that the transferee, purchaser, or successor entity agrees
to continue the Plan. In the event that the Plan is not continued by the
transferee, purchaser, or successor entity, then the Plan shall terminate
subject to the provisions of Section 7.2.
 
Section 8.8    Unclaimed Benefit. Each Participant shall keep the Company
informed of his current address and the current address of his designated
beneficiary. The Company shall not be obligated to search for the whereabouts of
any person. If the location of a Participant is not made known to the Company
within three (3) years after the date on which payment of the Participant’s
Deferred Compensation Accounts may first be made, payment may be made as though
the Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three year
after the actual death of a Participant, the Company is unable to locate any
designated beneficiary of the Participant, then the Company shall have no
further obligation to pay any benefit hereunder to such Participant or
designated beneficiary and such benefit shall be irrevocably forfeited.
 
8.

--------------------------------------------------------------------------------


 
Section 8.9    Limitations on liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as
employee or agent of the Company shall be liable to any Participant, former
Participant or other person for any claim, loss, liability, or expense incurred
in connection with the Plan. However, the preceding sentence shall not apply to
liability for criminal acts or willful misconduct.
 
Section 8.10    Compliance with Section 409A of the Code. The Plan is intended
to be a non-qualified deferred compensation plan described in section 409A of
the Code. The Plan shall be operated, administered and construed to give effect
to such intent. In addition, the Plan shall be subject to amendment, with or
without advance notice to Participants and other interested parties, and on a
prospective or retroactive basis, including but not limited to amendment in a
manner that adversely affects the rights of participants and other interested
parties, to the extent necessary to effect such compliance.
 
Section 8.11    Accelerated Vesting Upon a Change in Control. 
 
(a)    Each Participant’s benefit under the Plan shall become 100% vested upon
the occurrence of a Change in Control of the Employer while the Participant is
an Employee.
 
(b)    A Change in Control of the Employer shall be deemed to have occurred upon
the happening of any of the following events:
 
consummation of a reorganization, merger, or consolidation of U.S.B. Holding
Co., Inc. with one or more other persons, other than a transaction following
which more than 20% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) by a
person who, on January 1, 1994, beneficially owned (within the meaning of Rule
13d-3 promulgated under the Exchange Act) more than 20% of the securities
entitled to vote generally in the election of directors of U.S.B. Holding Co.,
Inc.
 
a transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets of U.S.B. Holding Co., Inc. or beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 20% of the outstanding securities of U.S.B. Holding Co., Inc.
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, who do not, prior to such transaction or series of
transactions already beneficially own more than 20% of such outstanding
securities;
 
a complete liquidation or dissolution of U.S.B. Holding Co., Inc., or approval
by its stockholders of a plan for such liquidation or dissolution.
 
In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of U.S.B. Holding Co., Inc.,
an affiliated employer, or a subsidiary of either of them, by U.S.B. Holding
Co., Inc., an affiliated employer, or a subsidiary of either of them, or by any
employee benefit plan maintained by any of them. For purposes of this section
9.5(b), the term Aperson@ shall have the meaning assigned to it under sections
13(d)(3) or 14(d)(2) of the Exchange Act.
 
9.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has formally adopted this amended and restated
Plan effective as of January 1, 2005.
 

        UNION STATE BANK  
   
   
      By:  /s/  Thomas E. Hales  

--------------------------------------------------------------------------------

Thomas E. Hales - Chairman and CEO
   

 
10.

--------------------------------------------------------------------------------



UNION STATE BANK
100 Dutch Hill Road
Orangeburg, New York 10962
 
KEY EMPLOYEES’ SUPPLEMENTAL DIVERSIFIED INVESTMENT PLAN
 
SALARY REDUCTION AGREEMENT
 
As a condition to receiving a Salary Reduction and Matching Contribution under
the Key Employees’ Supplemental Diversified Investment Plan (the “Plan”) of
Union State Bank (the “Bank”), I hereby agree that the salary, inclusive of
bonuses, otherwise payable to me by Union State Bank for any Plan Year
commencing with the Plan Year which begins January 1, 2006, shall be reduced by
_________ percent per pay period after I have met all 401(k) qualified plan
provisions under the Bank’s Employee Stock Ownership Plan (With 401(k)
Provisions) (“KSOP”) and also less any amounts deferred under the Key Employees’
Supplemental Investment Plan. Such amount shall be paid by the Bank as a salary
reduction contribution for my benefit pursuant to the terms of the Plan.
 
 

       
   
              
  Date    Participant

 

--------------------------------------------------------------------------------


 
Union State Bank Key Employees' Supplemental Diversified Investment Plan
One-Time Election to Revoke or Change Prior Elections


NOTICE TO PARTICIPANTS
The Union State Bank Key Employees' Supplemental Diversified Investment Plan has
been changed to comply with new federal tax law requirements. These requirements
place substantial restrictions on the Company's future discretion to amend or
terminate the Plan, to permit you to change your existing payment elections, or
to authorize accelerated payouts. In light of these new restrictions, the law
permits us to give you a one-time opportunity, during 2005, to change any
payment schedule previously elected. You may make the following choices by
filling out this form and returning it to Catherine Martini no later than
December 23, 2005. Please complete, sign and return this form whether or not you
choose to make any changes.
General
Information
 
Name of
Participant: ____________________________________________
 
Soc.Sec.No.:_______-______-________
Election
Choose 1 of the following options:
□
NO CHANGE. I do not want to revoke any of my prior elections under the Plan.
□
IMMEDIATE PAYOUT OF ALL BALANCES. I want to revoke all of my prior elections
under the Plan and receive full payment of my entire vested benefit under the
Plan in a single lump sum payment on or prior to December 31, 2005.
□
OTHER CHANGE OR REVOCATION. I want to revoke all of my prior elections under the
Plan and receive full payment of my entire vested benefit under the Plan in the
form of: (check one box in column (a) and one box in column (b); if you want
part of your benefit paid under one schedule and part paid under a different
schedule, please contact Catherine Martini):
   
(a)
Payments before a
Change in Control
Event
(b)
Payments after a
Change in
Control Event
a single lump sum payment on the first day
of the month following my Termination of Employment
□
□
a single lump sum payment on the first day of the calendar year following my
Termination of Employment
□
□
annual payments beginning on the first day of the month following my Termination
of Employment and continuing for the specified number of years (maximum of 15)
□ _______ years
□ _______ years
annual payments beginning on the first day of the calendar year following my
Termination of Employment and continuing for the specified number of years
(maximum of 15)
□ _______ years
□ _______ years
S
I
G
N
H
E
R
E
I certify that I have received and read a copy of the full text of the Plan,
including any amendments. I understand that I will not have the right to change
or revoke this notice and that my right to change or revoke elections in the
future will be subject to substantial restrictions.
 
______________________________________________________________ _________________
Your Signature Date
Internal Use Only
Received on ___________________________
 Date of Receipt
 
By ________________________________________________________
Authorized Signature
Comments:




--------------------------------------------------------------------------------

